Exhibit 10.38

 

$20,000,000.00

 

AMENDMENT NO. 4

 

TO

 

LOAN AND SECURITY AGREEMENT

 

originally dated as of September 11, 2000

 

by and among

 

THE TRIZETTO GROUP, INC.

CREATIVE BUSINESS SOLUTIONS, INC.

FINSERV HEALTH CARE SYSTEMS, INC.

HEALTHCARE MEDIA ENTERPRISES, INC.

HEALTHWEB, INC.

MARGOLIS HEALTH ENTERPRISES, INC.

NOVALIS CORPORATION

TRIZETTO APPLICATION SERVICES, INC.

DIGITAL INSURANCE SYSTEMS CORPORATION

HEALTH NETWORKS OF AMERICA, INC.

NOVALIS DEVELOPMENT CORPORATION

NOVALIS DEVELOPMENT & LICENSING CORPORATION

NOVALIS SERVICES CORPORATION

ERISCO, INC.

RESOURCE INFORMATION MANAGEMENT SYSTEMS, INC.

WINTHROP FINANCIAL GROUP, INC.

OPTION SERVICES GROUP, INC.

INFOTRUST COMPANY

 

(collectively, “Borrower”)

 

and

 

HELLER HEALTHCARE FINANCE, INC.

 

(“Lender”)

 

Amended as of December 11, 2002



--------------------------------------------------------------------------------

 

AMENDMENT NO. 4 TO LOAN AND SECURITY AGREEMENT

 

THIS AMENDMENT NO. 4 TO LOAN AND SECURITY AGREEMENT (this “Amendment”) is made
as of this 11th day of December, 2002, by and among THE TRIZETTO GROUP, INC., a
Delaware corporation (“TriZetto”), CREATIVE BUSINESS SOLUTIONS, INC., a Texas
corporation, FINSERV HEALTH CARE SYSTEMS, INC., a New York corporation,
HEALTHCARE MEDIA ENTERPRISES, INC., a Delaware corporation, HEALTHWEB, INC., a
Delaware corporation, MARGOLIS HEALTH ENTERPRISES, INC., a California
corporation, NOVALIS CORPORATION, a Delaware corporation, TRIZETTO APPLICATION
SERVICES, INC., a Colorado corporation, DIGITAL INSURANCE SYSTEMS CORPORATION,
an Ohio corporation, HEALTH NETWORKS OF AMERICA, INC., a Maryland corporation,
NOVALIS DEVELOPMENT CORPORATION, a Delaware corporation, NOVALIS DEVELOPMENT &
LICENSING CORPORATION, an Indiana corporation, NOVALIS SERVICES CORPORATION, a
Delaware corporation, ERISCO, INC., a New York corporation, RESOURCE INFORMATION
MANAGEMENT SYSTEMS, INC., an Illinois corporation, WINTHROP FINANCIAL GROUP,
INC., an Illinois corporation, OPTION SERVICES GROUP, INC., an Illinois
corporation, and INFOTRUST COMPANY, an Illinois corporation (collectively, the
“Borrower”), and HELLER HEALTHCARE FINANCE, INC., a Delaware corporation
(“Lender”).

 

RECITALS

 

WHEREAS, pursuant to that certain Loan and Security Agreement dated September
11, 2000 by and between Borrower and Lender (as amended, modified, supplemented
and restated from time to time, the “Loan Agreement”), Lender agreed to make
available to Borrower a revolving credit facility; and

 

WHEREAS, Borrower and Lender desire to amend the Loan Agreement to (a) increase
the Maximum Loan Amount (b) extend the Term of the Agreement, (c) change the
base rate of interest and certain other pricing terms, and (d) make such other
changes as are specifically set forth in this Amendment.

 

NOW, THEREFORE, in consideration of the foregoing, the terms and conditions set
forth in this Amendment, and other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, Lender and Borrower hereby
agree as follows:

 

Section 1.    Definitions. Capitalized terms used herein without definition
shall have the meanings assigned to such terms in the Loan Agreement.

 

Section 2.    Confirmation of Representations and Warranties. Each entity
comprising Borrower hereby (a) confirms that all of the representations and
warranties set forth in Article IV of the Loan Agreement are true and correct
with respect to such Borrower, and (b) specifically

 

2



--------------------------------------------------------------------------------

 

represents and warrants to Lender that it has good and marketable title to all
of its respective Collateral, free and clear of any lien or security interest in
favor of any other person or entity other than Permitted Liens.

 

Section 3.    Increase in Maximum Loan Amount. On and as of the Amendment
Effective Date (as defined below), the Maximum Loan Amount shall be increased
from Fifteen Million and No/100 Dollars ($15,000,000.00) to Twenty Million and
No/100 Dollars ($20,000,000.00).

 

Section 4.    Amendments to Loan Agreement. On and as of the Amendment Effective
Date, the following provisions of the Loan Agreement shall be deemed to have
been modified as set forth below, without further action by the parties:

 

(a)    A new Section 1.3a. is hereby added as follows:

 

“Section 1.3a.    Affiliated Loan Documents. ‘Affiliated Loan Documents’ shall
mean any and all documents evidencing, securing and/or governing any financing
provided by Lender or Lender’s Affiliates to Borrower, Guarantor or any
Affiliate of Borrower or Guarantor, as the same may be amended, modified,
increased, renewed or restated from time to time.”

 

(b)    Section 1.5 is hereby amended and restated in its entirety to read as
follows:

 

“Section 1.5.    Base Rate. ‘Base Rate’ means, at Borrower’s option absent an
Event of Default, either (a) a fluctuating rate per annum compounded daily (on
the basis of the actual number of days elapsed over a 360-day year) equal to the
Prime Rate plus one percent (1.0%) (the “Index Rate”), or (ii) for one (1), two
(2) or three month periods (3), at Borrower’s option absent an Event of Default,
commencing on the Fourth Amendment Effective Date, a fixed rate per annum equal
to LIBOR plus three and one quarter percent (3.25%) (the “LIBOR Rate”).”

 

(c)    A new Section 1.13a. is hereby added as follows:

 

“Section 1.13a.    Consolidated Net Income. “Consolidated Net Income’ means the
consolidated net income of TriZetto and its subsidiaries as determined in
accordance with GAAP.”

 

3



--------------------------------------------------------------------------------

 

(d)    Section 1.16. is hereby deleted in its entirety.

 

(e)    Section 1.17 is hereby amended and restated in its entirety to read as
follows:

 

“Section 1.17.    Default Rate. ‘Default Rate’ means a rate per annum equal to
five percent (5.0%) above the then-applicable Index Rate.”

 

(f)    A new Section 1.17a. is hereby added as follows:

 

“Section 1.17a.    EBITDA. ‘EBITDA’ means, for any period, an amount equal to
Consolidated Net Income for such period, plus the following, to the extent
deducted in computing such Consolidated Net Income: (a) Interest Expense; (b)
taxes; and (c) depreciation, amortization and other non-cash charges.”

 

(g)    A new Section 1.19a. is hereby added as follows:

 

“Section 1.19a.    Fourth Amendment Effective Date. ‘Fourth Amendment Effective
Date’ means the “Effective Date” as defined in Amendment No. 4 to Loan and
Security Agreement dated as of December 11, 2002 by and between Borrower and
Lender.”

 

(h)    A new Section 1.24a. is hereby added as follows:

 

“Section 1.24a.    HIPAA. ‘HIPAA’ means the Health Insurance Portability and
Accountability Act of 1996, as the same may be amended, modified or supplemented
from time to time, and any successor statute thereto, and any and all rules or
regulations promulgated from time to time thereunder.”

 

(i)    A new Section 1.24b. and Section 1.24c. are hereby added as follows:

 

“Section 1.24b.    Index Rate Loan. ‘Index Rate Loan’ means any Revolving Credit
Loan, advance or other extension of credit made under this Agreement to that
bears interest at the Index Rate in accordance with this Agreement.

 

Section 1.24c.    Interest Expense. ‘Interest Expense’ means, for any fiscal
period, the consolidated interest expense (including imputed interest on
capitalized lease obligations) on indebtedness of TriZetto and its subsidiaries
for such period, excluding any interest expense that is incurred by any other
person or entity with respect to obligations that TriZetto or any of its
subsidiaries has guaranteed.”

 

4



--------------------------------------------------------------------------------

 

(j)    A new Section 1.25a. and Section 1.25b. are hereby added as follows:

 

“Section 1.25a.    LIBOR. ‘LIBOR’ means the rate published in The Wall Street
Journal under the caption “Money Rates, London Interbank Offered Rates (LIBOR)”
for notes maturing one (1), two (2) or three (3) months, as applicable, after
issuance on the second full Business Day next preceding the first day of any
applicable Interest Period. If The Wall Street Journal discontinues or fails to
publish such rate, then Lender shall, in its discretion, choose an alternative
publication, reference or source for the rate Lender believes most closely
approximates the London Interbank Offered Rates (LIBOR).

 

“Section 1.25b.    LIBOR Loan. ‘LIBOR Loan’ means any Revolving Credit Loan,
advance or other extension of credit made under this Agreement to that bears
interest at the LIBOR Rate in accordance with this Agreement.”

 

(k)    Section 1.35(v) is hereby amended and restated in its entirety to read as
follows:

 

“(v)    liens on equipment of Borrower to secure borrowed money incurred for the
sole purpose of financing all or a portion of the purchase price of the
equipment subject to such lien (i.e., purchase money security interests) in the
ordinary course of business; provided that such liens attach only to the assets
subject to such purchase money debt and such purchase money debt does not exceed
one hundred percent (100%) of the purchase price of the subject assets;”

 

(l)    Section 1.41 is hereby amended and restated in its entirety to read as
follows:

 

“Section 1.41.    Qualified Account. “Qualified Account” means an Account of
Borrower generated in the ordinary course of Borrower’s business from the
rendition of Healthcare Services pursuant to a Customer Contract which Lender,
in its reasonable credit judgment, deems to be a Qualified Account. Without
limiting the generality of the foregoing, no Account shall be a Qualified
Account if: (a) the Account or any portion of the Account is payable by an
individual beneficiary, recipient or subscriber individually and not directly to
Borrower by an Account Debtor acceptable to Lender in its reasonable discretion;
(b) the Account remains unpaid more than one hundred fifty (150) calendar days
past the claim or invoice date (but in no event more than one hundred and
sixty-five (165) calendar days after the applicable Healthcare Services have
been rendered); (c) such part of the Account as is subject to any defense,
set-off, counterclaim, deduction, discount, credit, chargeback, freight claim,
allowance, or adjustment of any kind; (d) any part of any goods the sale of
which has given rise to the Account has been returned, rejected, lost, or
damaged; (e) if the Account arises from the sale of goods by Borrower, the sale
was not an absolute sale, or the sale was made on consignment or

 

5



--------------------------------------------------------------------------------

on approval or on a sale-or-return basis, or the sale was made subject to any
other repurchase orreturn agreement, or the goods have not been shipped to the
Account Debtor or its designee; (f) if the Account arises from the performance
of Healthcare Services, where the Healthcare Services have not been actually
been performed or the Healthcare Services were undertaken in violation of any
law; (g) the Account is subject to a lien other than a Permitted Lien; (h)
Borrower knows or should have known of the bankruptcy, receivership,
reorganization, or insolvency of the Account Debtor; (i) the Account is
evidenced by chattel paper or an instrument of any kind, or has been reduced to
judgment; (j) the Account is an Account of an Account Debtor having its
principal place of business or executive office outside the United States;
provided that, notwithstanding the provisions of this subsection (j) to the
contrary, at such time as Lender becomes satisfied in its discretion that it has
a perfected security interest in those Accounts of TriZetto arising under that
certain Facets License Agreement with COSVI (the “Facets Accounts”) and with the
collectability of the Facets Accounts, the Facets Accounts shall be deemed to be
Qualified Accounts notwithstanding the provisions of this subsection (j);
provided, further that notwithstanding the foregoing, the Facets Accounts shall
cease to be Qualified Accounts notwithstanding the provisions of this subsection
(j) if at any time the location, manner or billing process with respect to the
Facets Accounts changes in any manner that could reasonably be expected to have
an adverse effect on the perfection of Lender’s security interest in or the
collectability of the Facets Accounts; (k) the Account Debtor is an Affiliate or
Subsidiary of Borrower; (l) more than seventy-five percent (75%) of the
aggregate balance of all Accounts owing from the Account Debtor obligated on the
Account are outstanding more than one hundred and twenty (120) calendar days
past their invoice date; (m) INTENTIONALLY DELETED; (n) such part of the total
unpaid Accounts of any single Account Debtor that exceeds twenty percent (20%)
of the net amount of all Qualified Accounts; (o) any covenant, representation or
warranty contained in the Loan Documents with respect to such Account has been
breached; (p) INTENTIONALLY DELETED; (q) INTENTIONALLY DELETED; (r)
INTENTIONALLY DELETED; or (s) the Account fails to meet such other
specifications and requirements which may from time to time be established by
Lender in its reasonable discretion.”

 

(m)    Section 1.46(c) is hereby amended and restated in its entirety to read as
follows:

 

6



--------------------------------------------------------------------------------

 

“(c)    if the effective date of termination is after the second anniversary of
the initial Closing date hereunder but before December 11, 2004, the greater of
(i) one percent of the Maximum Loan Amount and (ii) the Yield Maintenance
Amount.”

 

(n)    The first sentence of Section 2.1(a) is hereby amended and restated in
its entirety to read as follows:

 

“The maximum aggregate principal amount of credit extended by Lender to Borrower
under this Agreement (the “Loan”) that will be outstanding at any time is Twenty
Million and No/100 Dollars ($20,000,000.00) (the “Maximum Loan Amount”).”

 

(o)    Section 2.1(c) is hereby amended and restated in its entirety to read as
follows:

 

“(c)    (i)    At Closing, Borrower shall execute and deliver to Lender a
promissory note evidencing Borrower’s unconditional obligation to repay Lender
for Revolving Credit Loans, advances and other extensions of credit made under
the Loan, in the form of Exhibit A to this Agreement (as amended, modified,
restated or replaced from time to time, the “Note”), dated the date of this
Agreement, payable to the order of Lender in accordance with the terms thereof.
The Note shall bear interest on the outstanding principal balance of the Note
from the date of the Note until repaid in full, with interest payable in arrears
on the first Business Day of each month, at a rate per annum equal to the Base
Rate. Each Revolving Credit Loan, advance and other extension of credit shall be
deemed evidenced by the Note, which is deemed incorporated into and made a part
of this Agreement by this reference.

 

(ii)    At any time absent an Event of Default, Borrower shall have the option
to (A) request that any Revolving Credit Advance be made as a LIBOR Loan, (B)
convert all or any part of any outstanding Loans from Index Rate Loans to LIBOR
Loans, (C) convert any LIBOR Loan to an Index Rate Loan, or (D) continue all or
any portion of any Loan as a LIBOR Loan upon the expiration of the applicable
Interest Period and the succeeding Interest Period of that continued LIBOR Loan
shall commence on the first day after the last day of the Interest Period of the
LIBOR Loan to be continued; provided that, notwithstanding the foregoing, there
shall be no more than four (4) LIBOR Loans outstanding at any time under this
Agreement and the Secured Term Note (as defined) together. Notwithstanding
anything in this Section 2.1 or this Agreement to the contrary, at any time
after the occurrence and during the continuance of an Event of Default,
Borrower’s option to have Revolving Credit Loans, advances and other extensions
of credit bear interest at the LIBOR Rate shall cease, and, thereafter and
during any such period, all such

 

7



--------------------------------------------------------------------------------

Revolving Credit Loans, advances and other extensions of credit shall bear
interest at the Default Rate.”

 

(p)    Section 2.1(d) is hereby amended and restated in its entirety to read as
follows:

 

“(d)    Subject to the terms and conditions of this Agreement, advances under
the Loan shall be made against a borrowing base equal to eighty-five percent
(85%) of Qualified Accounts due and owing from any Account Debtor (the
“Borrowing Base”). Lender, in its sole credit judgment, may further adjust
theBorrowing Base by applying percentages (known as “liquidity factors”) to
Qualified Accounts by payor class based upon Borrower’s actual recent collection
history for each payor (i.e., hospitals, other health care entities, etc.) in a
manner consistent with Lender’s underwriting practices and procedures; provided,
however, that such liquidity factors shall not reduce the Borrowing Base by more
than five percent (5%).”

 

(q)    Section 2.2(e) is hereby amended and restated in its entirety to read as
follows:

 

“(e)    Lender will account to Borrower monthly with a statement of Revolving
Credit Loans, charges and payments made pursuant to this Agreement, including
the calculation of interest. Such accounting rendered by Lender shall be deemed
final, binding and conclusive upon Borrower, absent manifest error, unless
Lender is notified by Borrower in writing to the contrary within thirty (30)
calendar days of the date each accounting is mailed to Borrower. Such notice
shall be deemed an objection to those items specifically objected to in the
notice.”

 

(r)    The eighth sentence of Section 2.3 is hereby amended and restated in its
entirety to read as follows:

 

“All funds transferred from the Concentration Account for application to
Borrower’s indebtedness to Lender shall be applied to reduce the Loan balance,
but for purposes of calculating interest shall be subject to a four (4) Business
Day clearance period.”

 

(s)    Section 2.4(b) is hereby amended and restated in its entirety to read as
follows:

 

“(b)    So long as the Loan is available to Borrower, Borrower unconditionally
shall pay to Lender a monthly usage fee (the “Usage Fee”) equal to 0.0333% of
the average amount by which the Maximum Loan Amount exceeds the average amount
of the principal balance of the Revolving Loans during the preceding month. The
Usage Fee shall be payable monthly in arrears on the first Business Day of each
successive calendar month.”

 

8



--------------------------------------------------------------------------------

 

(t)    Section 2.4(d) is hereby amended and restated in its entirety to read as
follows:

 

“(d)    Subject to the provisions set forth below, Borrower shall reimburse
Lender for all out-of-pocket audit and appraisal fees (in an amount up to
$35,000) in connection with semi-annual audits of Borrower’s books and records
and such other matters as Lender shall deem appropriate. Such amounts shall be
reimbursed by Borrower, and be due and payable, no later than thirty (30) days
following the date of issuance by Lender of a request for payment thereof to
Borrower (which request shall be accompanied by documentation); provided,
however, that on and after and duringthe occurrence of any Event of Default
hereunder, the foregoing cap shall not apply, and Borrower shall be required to
reimburse Lender, in accordance with the above, for all out-of-pocket audit and
appraisal fees incurred by Lender in connection with any audits or appraisals
performed by Lender during such period, and such audits and appraisals shall not
be counted as “semi-annual” audits or appraisals for purposes hereof.”

 

(u)    Section 2.6 is hereby amended and restated in its entirety to read as
follows:

 

“Section 2.6.    Use of Proceeds. The proceeds of Lender’s advances under the
Loan shall be used solely for working capital, for acquisitions and for other
purposes not prohibited under this Agreement.”

 

(v)    Section 2.8(a) of the Loan Agreement is hereby amended and restated in
its entirety to read as follows:

 

“(a)    Subject to Lender’s right to cease making Revolving Credit Loans to
Borrower upon or after any Event of Default, this Agreement shall be in effect
until December 11, 2004, unless terminated as provided in this Section 2.8 (the
“Term”), and this Agreement shall be renewed for one-year periods thereafter
only upon the mutual written agreement of the parties.”

 

(w)    Section 3.1 is hereby amended and restated in its entirety to read as
follows:

 

“Section 3.1.    Generally. As security for the payment of all liabilities of
Borrower to Lender, including without limitation: (a) indebtedness evidenced
under the Note, repayment of Revolving Credit Loans, advances and other
extensions of credit, all fees and charges owing by Borrower, (including without
limitation the Termination Fee) and all other liabilities and obligations of
every kind or nature whatsoever of Borrower to Lender, whether now existing or
hereafter incurred, joint or several, matured or unmatured, direct or indirect,
primary or secondary, related or unrelated, due or to become due, including but
not limited to any extensions, modifications, substitutions, increases and
renewals thereof, (b) the payment of all amounts advanced by Lender to preserve,
protect, defend, and enforce

 

9



--------------------------------------------------------------------------------

its rights under this Agreement and in the following property in accordance with
the terms of this Agreement, (c) the payment of all expenses incurred by Lender
in connection therewith, and (d) the payment and performance by Borrower,
Guarantor and their respective Affiliates of their respective obligations under
the Affiliated Loan Documents, including but not limited to the Secured Term
Note dated September 14, 2001 (as the same may be amended, modified or restated
from time to time, the “Secured Term Note”) (collectively, the “Obligations”),
Borrower hereby assigns and grants to Lender a continuing first priority Lien on
and security interest in, upon, and to the following property whether now owned
or hereafter acquired or arising (the “Collateral”; unless otherwise defined in
this Agreement, all terms used in the following subparagraphs shall have the
meanings given them in the Uniform Commercial Code as now or hereafter in
effect) provided that, notwithstanding anything in this Section 3 to the
contrary, the term “Collateral” shall not include any assets described below to
the extent such assets are subject to a capital lease agreement if the grant of
a security interest in such property to Lender hereunder would constitute a
breach or violation of such capital lease agreement:

 

(a)    all of Borrower’s Accounts, and all of Borrower’s money, contract rights,
chattel paper, documents, deposit accounts, securities, investment property and
instruments with respect thereto, and all of Borrower’s rights, remedies,
security, Liens and supporting obligations, in, to and in respect of the
foregoing, including, without limitation, rights of stoppage in transit,
replevin, repossession and reclamation and other rights and remedies of an
unpaid vendor, lienor or secured party, guaranties or other contracts of
suretyship with respect to the Accounts, deposits or other security for the
obligation of any Account Debtor, and credit and other insurance;

 

(b)    to the extent not listed above, all of Borrower’s money, securities,
investment property, deposit accounts, instruments and other property and the
proceeds thereof that are now or hereafter held or received by, in transit to,
in possession of, or under the control of Lender or a bailee or Affiliate of
Lender, whether for safekeeping, pledge, custody, transmission, collection or
otherwise;

 

(c)    to the extent not listed above, all of Borrower’s now owned or hereafter
acquired deposit accounts into which Accounts or the proceeds of Accounts are
deposited, including the Lockbox Account;

 

(d)    all of Borrower’s right, title and interest in, to and in respect of all
goods relating to, or which by sale have resulted in, Accounts, including,
without limitation, all goods described in invoices or other documents or
instruments with respect to, or otherwise representing or evidencing, any
Account, and all returned, reclaimed or repossessed goods;

 

10



--------------------------------------------------------------------------------

 

(e)    all of Borrower’s general intangibles (including, but not limited to,
payment intangibles) and other property of every kind and description with
respect to, evidencing or relating to its Accounts, including, but not limited
to, all existing and future customer lists, choses in action, claims, books,
records, ledger cards, contracts, licenses, formulae, tax and other types of
refunds, returned and unearned insurance premiums, rights and claims under
insurance policies, and computer programs, information, software, records, and
data, as the same relates to the Accounts;

 

(f)    all of Borrower’s other money, securities, investment property, deposit
accounts, instruments, documents, supporting obligations and chattel paper;

 

(g)    all of Borrower’s letter-of-credit rights and commercial tort claims;

 

(h)    all of Borrower’s other general intangibles (including, without
limitation, any proceeds from insurance policies after payment of prior
interests), patents, unpatented inventions, trade secrets, copyrights, contract
rights, goodwill, literary rights, rights to performance, rights under licenses,
choses-in-action, claims, information contained in computer media (such as data
bases, source and object codes, and information therein), things in action,
trademarks and trademarks applied for (together with the goodwill associated
therewith) and derivatives thereof, trade names, including the right to make,
use, and vend goods utilizing any of the foregoing, and permits, licenses,
certifications, authorizations and approvals, and the rights of Borrower
thereunder, issued by any governmental, regulatory, or private authority,
agency, or entity whether now owned or hereafter acquired, together with all
cash and non-cash proceeds and products thereof;

 

(i)    all of Borrower’s now owned or hereafter acquired inventory of every
description which is held by Borrower for sale or lease or is furnished by
Borrower under any contract of service or is held by Borrower as raw materials,
work in process or materials used or consumed in a business, wherever located,
and as the same may now and hereafter from time to time be constituted, together
with all cash and non-cash proceeds and products thereof;

 

(j)    all of Borrower’s now owned or hereafter acquired machinery, equipment,
computer equipment, tools, tooling, furniture, fixtures, goods, supplies,
materials, work in process, whether now owned or hereafter acquired, together
with all additions, parts, fittings, accessories, special tools, attachments,
and accessions now and hereafter affixed thereto and/or used in connection
therewith, all replacements thereof and substitutions therefor, and all cash and
non-cash proceeds and products thereof; and

 

11



--------------------------------------------------------------------------------

(k)    to the extent not listed above as original collateral, the proceeds
(including, without limitation, insurance proceeds) and products of all of the
foregoing.”

 

(x)    Section 3.2 is hereby amended and restated in its entirety to read as
follows:

 

“Section 3.2.    Lien Documents. At Closing and thereafter as Lender deems
necessary in its sole discretion, Borrower shall execute and deliver to Lender,
or have executed and delivered (all in form and substance satisfactory to Lender
in itssole discretion) any agreements, documents, instruments, and writings
deemed necessary by Lender or as Lender may otherwise request from time to time
in its sole discretion to evidence, perfect, or protect Lender’s Lien and
security interest in the Collateral required under this Agreement. Borrower
hereby authorizes Lender to file one or more financing statements and amendments
thereto describing the Collateral and describing any agricultural liens or other
statutory liens held by Lender, and providing any other notices deemed necessary
by Lender.”

 

(y)    Section 4.17 is hereby amended and restated in its entirety to read as
follows:

 

“Section 4.17.    Stock Ownership. The identity of the greater than five percent
(5%) stockholders of record of all of the outstanding common stock of TriZetto,
together with the respective ownership percentages held by such stockholders as
of March 8, 2002 are as set forth in the Proxy Statement of TriZetto filed with
the Securities and Exchange Commission on April 15, 2002. In addition, the
owner(s) of any and all classes of stock (other than the common stock of
TriZetto) or other equity interests of, and/or holders of notes (other than the
Revolving Credit Note and the Secured Term Note) issued by, TriZetto and each
other Borrower as of the Fourth Amendment Effective Date are set forth in
Schedule 4.17.”

 

(z)    Section 4.25 is hereby amended and restated in its entirety to read as
follows:

 

“Section 4.25.    HIPAA. To the extent that and for so long as (a) Borrower is a
“covered entity” within the meaning of HIPAA or (b) Borrower and/or its business
and operations are subject to or covered by the so-called “Administrative
Simplification” provisions of HIPAA, Borrower (i) has undertaken or will
promptly undertake all necessary surveys, audits, inventories, reviews, analyses
and/or assessments (including any necessary risk assessments) of all areas of
its business and operations required by HIPAA that could be adversely affected
by the failure of Borrower to be HIPAA Compliant (as defined below); (ii) has
developed or will promptly develop a detailed plan and time line for becoming
HIPAA Compliant (a “HIPAA Compliance Plan”); and (iii) has implemented or will
implement those provisions of such HIPAA Compliance Plan in all material
respects necessary to

 

12



--------------------------------------------------------------------------------

ensure that Borrower is or becomes HIPAA Compliant. For purposes hereof, “HIPAA
Compliant” shall mean that Borrower (x) is or will be in compliance with each of
the applicable requirements of the so-called “Administrative Simplification”
provisions of HIPAA on and as of each date that such requirement becomes
effective in accordance with its terms (each such date, a “HIPAA Compliance
Date”), and (y) is not, as of any date following any such HIPAA Compliance Date,
the subject of any civil or criminal penalty, process, claim, action or
proceeding, or any administrative or other regulatory review, survey, process or
proceeding in connection with HIPAA (other than routine surveys or reviews
conducted by any government health plan orother accreditation entity), in the
case of either (x) or (y), to the extent that such non-compliance or penalty,
process, claim, action, proceeding, review or survey, individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect.”

 

(aa)    Section 6.1 is hereby amended as follows:

 

(i)    by deleting the text appearing in subparagraph (vi) thereof and
substituting the phrase “INTENTIONALLY DELETED” therefore; and

 

(ii)    substituting “; and” for the period at the end of subsection (x)
thereof, and by adding a new subsection (xi) as follows:

 

“(xi)    as soon as available, but in any event by the last day of each fiscal
year of Borrower, an annual operating plan for Borrower for the following fiscal
year (each, an “Operating Plan”) which (i) includes a statement of all of the
material assumptions on which such plan is based and (ii) includes at least
quarterly balance sheets, income statements and statements of cash flows for the
following year, all prepared on the same basis and in similar detail as that on
which operating results are reported and including plans for personnel, Capital
Expenditures (as defined below) and facilities.”

 

(bb)    Section 6.10 is hereby amended as follows:

 

(i)    by substituting the figure “$1,000,000” for the figure “$500,000”
appearing in subparagraph (iv) thereof; and

 

(ii)    by substituting the figure “$500,000” for the figure “$200,000”
appearing in subparagraph (v) thereof.

 

(cc)    Section 6.17 is hereby deleted in its entirety.

 

13



--------------------------------------------------------------------------------

(dd)    Section 6.23 is hereby amended by substituting the figure “$50,000” for
the figure “$20,000” appearing therein and by adding the word “consolidated”
before the phrase “tangible net worth” in the first sentence thereof.

 

(ee)    Section 6.24 is hereby amended and restated in its entirety to read as
follows:

 

“Section 6.24.    Termination of or Default under Customer Contracts. Borrower
will notify Lender of any termination of or default (that would give rise to a
termination) under any Customer Contract that represents twenty percent (20%) or
more of TriZetto’s consolidated gross revenues during theimmediately preceding
twelve (12) month period (a “Material Customer Contract”) as soon as possible
but in any event not later than the earlier of five (5) Business Days prior to
the subsequent borrowing under this Loan Agreement or three (3) Business Days
after any notice of termination or default thereunder, in each case other than
any such termination or default notices that originate with Borrower, which
notices must be sent concurrently to Lender. Notwithstanding anything in this
Section 6.24 to the contrary, no provision in this Section 6.24 shall modify,
reduce or otherwise affect Lender’s rights hereunder or under any other Loan
Document.”

 

(ee)    Section 6.26 is hereby amended by deleing the text thereof in its
entirety and substituting the phrase “INTENTIONALLY DELETED” in place thereof.

 

(ff)    Section 6.27 is hereby amended and restated in its entirety to read as
follows:

 

“Section 6.27.    Excess Cash. At all times after the Fourth Amendment Effective
Date and throughout the term of this Agreement thereafter, TriZetto shall
maintain an excess cash balance equal, in the aggregate, to at least Thirty-Five
Million and No/100 Dollars ($35,000,000.00) (the “Cash Balance”); provided,
that, the Cash Balance required to be maintained hereunder shall be
automatically decreased dollar-for-dollar on and contemporaneously with Lender’s
receipt of any required amortization or other principal repayments under the
Amended and Restated Secured Term Note; and, provided, further, if at any time
after the Fourth Amendment Effective Date, TriZetto shall fail to maintain the
Cash Balance as required hereunder, TriZetto shall be required to notify Lender
in writing of such event. Upon the failure of TriZetto to maintain the Cash
Balance as required hereunder, in addition to any other rights or remedies
Lender may have under this Agreement, Lender shall be entitled, in its sole
discretion, on the earlier of (a) Lender’s receipt of such written notice from
TriZetto hereunder, and (b) Lender’s otherwise becoming aware of TriZetto’s
failure to maintain the Cash Balance as required hereunder, to immediately
reduce the advance rate set forth in Section 2.1(d) of this Agreement to
sixty-five percent (65%) from eighty-five percent (85%). For purposes hereof,
“excess cash balance” shall mean the sum of TriZetto’s consolidated cash (not
including any restricted cash or cash held on deposit as security for other

 

14



--------------------------------------------------------------------------------

obligations of any Borrower), cash equivalents, short term-investments and
certificates of deposit and/or commercial paper with a maturity date of less
than ninety (90) days that TriZetto can sell on the open market at any time, and
may also include the amounts available to be advanced by Lender under this
Agreement.”

 

(gg)    A new Section 6.28 is hereby added as follows:

 

“Section 6.28.    Minimum EBITDA. As of the end of each fiscal quarter of
TriZetto, TriZetto, on a consolidated basis, shall have EBITDA equal to at least
seventy percent (70%) of the amount set forth in the Operating Plan
corresponding with such period. “

 

(hh)    A new Section 6.29 is hereby added as follows:

 

“Section 6.29.    Recurring Revenue. As of the end of each fiscal quarter of
TriZetto, TriZetto, on a consolidated basis, shall have “recurring revenue” (as
identified on TriZetto’s financial statements consistent with TriZetto’s past
practice) equal to at least seventy percent (70%) of the amount set forth in the
Operating Plan corresponding with such period.”

 

(ii)    Section 7.1 is hereby amended and restated in its entirety to read as
follows:

 

“Section 7.1.    Borrowing. Borrower will not create, incur, assume or suffer to
exist any liability for borrowed money except: (i) indebtedness to Lender,
together with any refinancing, renewal or extension thereof; (ii) indebtedness
of Borrower secured by mortgages, encumbrances or liens permitted by Section
11(b) together with any refinancing, renewal or extension thereof so long as the
aggregate principal amount and material terms of such indebtedness are not
increased or worsened thereby; (iii) accounts payable to trade creditors and
current operating expenses (other than for borrowed money) which are not aged
more than one hundred twenty (120) calendar days from the billing date or more
than thirty (30) calendar days from the due date, in each case incurred in the
ordinary course of business and paid within such time period, unless the same
are being contested in good faith and by appropriate and lawful proceedings, and
Borrower shall have set aside such reserves, if any, with respect thereto as are
required by GAAP and deemed adequate by Borrower and its independent
accountants; (iv) the indebtedness set forth on Schedule 11(a) together with any
refinancing, renewal or extension thereof so long as the aggregate principal
amount and material terms of such indebtedness are not increased or worsened
thereby; and (v) to the extent not included in subparagraphs (i)-(iv) above,
borrowings incurred in the ordinary course of its business and not and not
exceeding $500,000 in the aggregate outstanding at any one time. Borrower will
not make prepayments on any existing or future indebtedness for borrowed money
to any third person or entity (other than Lender, to the extent permitted by
this Note or any subsequent agreement between Borrower and Lender).”

 

15



--------------------------------------------------------------------------------

(jj)    Section 7.4 is hereby amended and restated in its entirety to read as
follows:

 

“Section 7.4.    Restriction on Fundamental Changes. Borrower will not, without
the prior written consent of Lender: (a) liquidate, wind-up or dissolve itself
(or suffer any liquidation or dissolution); provided that, with respect to any
liquidation or dissolution of a Borrower in connection with which the assets and
liabilities of such Borrower are transferred to another entity that is then a
Borrower under this Agreement, the prior written consent of Lender shall not be
required; or (b)convey, sell, lease, transfer or otherwise dispose of, in one
transaction or a series of related transactions, by merger, consolidation, sale
of assets or otherwise (i) all or substantially all of its assets or (ii) the
capital stock of any of its subsidiaries, in each case whether now owned or
hereafter acquired. Borrower agrees that compliance with this Section 7.4 is a
material inducement to Lender’s advancing credit under this Agreement. Borrower
further agrees that in addition to all other remedies available to Lender,
Lender shall be entitled to specific enforcement of the covenants in this
Section 7.4, including without limitation injunctive relief.”

 

(kk)    Section 7.7 is hereby amended and restated in its entirety to read as
follows:

 

“Section 7.7.    Loans. Borrower will not make loans or advances to any Person,
other than (a) trade credit extended in the ordinary course of its business, and
(ii) advances for business travel and similar temporary advances made in the
ordinary course of business to officers, stockholders, directors and employees.”

 

(ll)    Section 7.8 is hereby amended and restated in its entirety to read as
follows:

 

“Section 7.8.    Contingent Liabilities. Borrower will not assume, guarantee,
endorse, contingently agree to purchase or otherwise become liable upon the
obligation of any Person, except by the endorsement of negotiable instruments
for deposit or collection or similar transactions in the ordinary course of
businesses.”

 

(mm)    Section 7.9 is hereby amended and restated in its entirety to read as
follows:

 

“Section 7.9.    Subsidiaries. Except for subsidiaries which are also certain of
the entities which constitute Borrower, those subsidiaries set forth on Schedule
4.1 and any subsidiary formed or acquired in connection with an acquisition made
by Borrower, Borrower does not have, and will not form, any subsidiary, or make
any equity investment in or any loan in the nature of an equity investment to,
any other person, without the prior written consent of Lender, which consent
shall not be unreasonably withheld. In the event that any subsidiary listed on
Schedule 4.1 or any other subsidiary of a Borrower which is not itself a
Borrower hereunder at any

 

16



--------------------------------------------------------------------------------

time acquires or otherwise obtains any assets or commences operations of any
kind, Borrower agrees that it shall request that such subsidiary be added as a
“Borrower” entity under this Agreement and shall ensure that such subsidiary as
well as the other Borrower entities execute all documents required, among other
things, to include such subsidiary as a “Borrower” under this Agreement and to
include the collateral of such subsidiary in the Collateral hereunder.”

 

(nn)    Section 7.13. is hereby amended and restated in its entirety to read as
follows:

 

“Section 7.13.    Use of Lender’s Name/Press Releases. Borrower will not use
Lender’s name (or the name of any of Lender’s affiliates) in connection with any
of its business operations. Borrower will not and will not permit its Affiliates
to, in the future, issue any press release or other public disclosure using the
name of Lender, General Electric Capital Corporation or any of their respective
Affiliates or referring to the Loan Agreement or the other Loan Documents
without at least two (2) Business Days prior written notice to Lender and
without the prior written consent of Lender unless (and only to the extent that)
Borrower or such Affiliate of Borrower is required to so disclose under law and
then, in any event, such Borrower or Affiliate will notify Lender of such press
release or other public disclosure. Borrower consents to the publication by
Lender of a tombstone or similar advertising material relating to the financing
transactions contemplated by the Loan Agreement. Borrower may disclose to third
parties that Borrower has a borrowing relationship with Lender. Nothing
contained in the Loan Agreement is intended to permit or authorize Borrower to
make any contract on behalf of Lender.”

 

(oo)    Section 7.14 is hereby amended and restated in its entirety to read as
follows:

 

“Section 7.14.    Change in Capital Structure. From and after the Fourth
Amendment Effective Date, there shall occur no change in the ownership of the
equity securities (other than the common stock of TriZetto) of TriZetto or any
other Borrower, in each case from such ownership as set forth in Schedule 4.17.”

 

(pp)    A new Section 7.18 is hereby added as follows:

 

“Section 7.18.    Capital Expenditures. With respect to each consecutive six (6)
month period during the term of this Agreement, commencing on the Fourth
Amendment Effective Date, TriZetto, on a consolidated basis, shall not make
Capital Expenditures during such period in excess of an amount equal to one
hundred twenty percent (120%) of the amount set forth in the Operating Plan
corresponding with such period. For purposes hereof, “Capital Expenditures”
means all expenditures (by the expenditure of cash or the incurrence of
indebtedness) during any period for any fixed assets or improvements or for
replacements, substitutions or

 

17



--------------------------------------------------------------------------------

additions thereto that have a useful life of more than one (1) year and that are
required to be capitalized under GAAP.”

 

(qq)    Section 8.1 is hereby amended as follows:

 

(i)    by substituting the phrase “INTENTIONALLY DELETED” for the text appearing
in subparagraph (k) thereof;

 

(ii)    by substituting the phrase “INTENTIONALLY DELETED” for the text
appearing in subparagraph (l) thereof;

 

(iii)    by amending subparagraph (q) thereof in its entirety to read as
follows:

 

“(q)    Borrower shall be criminally convicted under any law and such conviction
shall have a Material Adverse Effect;”; and

 

(iv)    by adding a new subparagraph (s) thereto as follows:

 

“(s)    An Event of Default shall have occurred under the Affiliated Loan
Documents, including but not limited to the Secured Term Note.”

 

(rr)    The first sentence of Section 8.4 is hereby amended and restated in its
entirety to read as follows:

 

“Lender shall have the right to proceed against all or any portion of the
Collateral to satisfy, in any order, (a) the liabilities and Obligations of
Borrower or any of Borrower’s subsidiaries or Affiliates to Lender or any of
Lender’s Affiliates under this Agreement, or, (b) upon the occurrence of an
Event of Default thereunder, the liabilities and obligations under the
Affiliated Loan Documents.”

 

(ss)    Section 9.1(b) is hereby amended by deleting the last sentence thereof.

 

(tt)    Section 9.4 is hereby amended by adding an additional notice block for
Borrower as follows:

 

“with a copy to:

 

The TriZetto Group, Inc.

567 San Nicholas Drive, Suite 360

Newport Beach, California 92660

 

18



--------------------------------------------------------------------------------

 

Attention: James J. Sullivan, Vice President, General Counsel

Telephone: (949) 719-2215

Telecopier: (949) 219-2197”

 

(uu)    A new Section 9.23 is hereby added as follows:

 

“Section 9.23.    Cross-Guaranty.

 

(a)    Each Borrower hereby agrees that such Borrower is jointly and severally
liable for, and hereby absolutely and unconditionally guarantees to Agent and
Lenders and their respective successors and assigns, the full and prompt payment
(whether at stated maturity, by acceleration or otherwise) and performance of,
all Obligations owed or hereafter owing to Agent and Lenders by each other
Borrower. Each Borrower agrees that its guaranty obligation hereunder is a
continuing guaranty of payment and performance and not of collection, that its
obligations under this Section 9.23 shall not be discharged until payment and
performance, in full, of the Obligations has occurred, and that its obligations
under this Section 9.23 shall be absolute and unconditional, irrespective of,
and unaffected by (i) the genuineness, validity, regularity, enforceability or
any future amendment of, or change in, this Agreement, any other Loan Document
or any other agreement, document or instrument to which any Borrower is or may
become a party; (ii) the absence of any action to enforce this Agreement
(including this Section 9.23) or any other Loan Document or the waiver or
consent by Agent and Lenders with respect to any of the provisions thereof;
(iii) the existence, value or condition of, or failure to perfect its lien
against, any security for the Obligations or any action, or the absence of any
action, by Lender in respect thereof (including the release of any such
security); (iv) the insolvency of any Borrower; or (v) any other action or
circumstances that might otherwise constitute a legal or equitable discharge or
defense of a surety or guarantor.

 

(b)    Each Borrower shall be regarded, and shall be in the same position, as
principal debtor with respect to the Obligations guaranteed hereunder.

 

19



--------------------------------------------------------------------------------

 

(c)    Each Borrower expressly waives all rights it may have now or in the
future under any statute, or at common law, or at law or in equity, or
otherwise, to compel Agent or Lenders to marshal assets or to proceed in respect
of the Obligations guaranteed hereunder against any other Credit Party, any
other party or against any security for the payment and performance of the
Obligations before proceeding against, or as a condition to proceeding against,
such Borrower. It is agreed among each Borrower, Agent and Lenders that the
foregoing waivers are of the essence of the transaction contemplated by this
Agreement and the other Loan Documents and that, but for the provisions of this
Section 12 and such waivers, Agent and Lenders would decline to enter into this
Agreement.

 

(d)    Each Borrower agrees that the provisions of this Section 9.23 are for the
benefit of Agent and Lenders and their respective successors, transferees,
endorsees and assigns, and nothing herein contained shall impair, as between any
other Borrower and Lender, the obligations of such other Borrower under the Loan
Documents.

 

(e)    Notwithstanding anything to the contrary in this Agreement or in any
other Loan Document, and except as set forth in this Section 9.23, each Borrower
hereby expressly and irrevocably subordinates to payment of the Obligations any
and all rights at law or in equity to subrogation, reimbursement,exoneration,
contribution, indemnification or set off and any and all defenses available to a
surety, guarantor or accommodation co-obligor until the Obligations are
indefeasibly paid in full in cash. Each Borrower acknowledges and agrees that
this subordination is intended to benefit Lender and shall not limit or
otherwise affect such Borrower’s liability hereunder or the enforceability of
this Section 9.23, and that Lender and its successors and assigns are intended
third party beneficiaries of the waivers and agreements set forth in this
Section 9.23.

 

(f)    If Lender may, under applicable law, proceed to realize its benefits
under any of the Loan Documents giving Lender a lien upon any Collateral,
whether owned by any Borrower or by any other Person, either by judicial
foreclosure or by non-judicial sale or enforcement, Lender may, at its sole
option, determine which of its remedies or rights it may pursue without
affecting any of its rights and remedies under this Section 9.23. If, in the
exercise of any of its rights and remedies, Lender shall forfeit any of its
rights or remedies, including its right to enter a deficiency judgment against
any Borrower or any other Person, whether because of any applicable laws
pertaining to “election of remedies” or the like, each Borrower hereby consents
to such action by Lender and waives any claim based upon such action, even if
such action by Lender shall result in a full or partial loss of any rights of
subrogation that each Borrower might otherwise have had but for such action by
Lender. Any election of remedies that results in the denial or impairment of the
right of Lender to seek a deficiency judgment against any Borrower shall not
impair any other Borrower’s obligation to pay the full amount of the
Obligations. In the event

 

20



--------------------------------------------------------------------------------

Lender shall bid at any foreclosure or trustee’s sale or at any private sale
permitted by law or the Loan Documents, Lender may bid all or less than the
amount of the Obligations and the amount of such bid need not be paid by Lender
but shall be credited against the Obligations. The amount of the successful bid
at any such sale, whether Lender or any other party is the successful bidder,
shall be conclusively deemed to be the fair market value of the Collateral and
the difference between such bid amount and the remaining balance of the
Obligations shall be conclusively deemed to be the amount of the Obligations
guaranteed under this Section 9.23, notwithstanding that any present or future
law or court decision or ruling may have the effect of reducing the amount of
any deficiency claim to which Lender might otherwise be entitled but for such
bidding at any such sale.

 

(g)    Notwithstanding any provision herein contained to the contrary, each
Borrower’s liability under this Section 9.23 (which liability is in any event in
addition to amounts for which such Borrower is primarily liable under Section 2)
shall be limited to an amount not to exceed as of any date of determination the
greater of:

 

(i)    the net amount of all Loans advanced to any other Borrower under this
Agreement and then re-loaned or otherwise transferred to, or for the benefit of,
such Borrower; and

 

(ii)    the amount that could be claimed by Agent and Lenders from such Borrower
under this Section 9.23 without rendering such claim voidable or avoidable under
Section 548 of Chapter 11 of the Bankruptcy Code or under any applicable state
Uniform Fraudulent Transfer Act, Uniform Fraudulent Conveyance Act or similar
statute or common law after taking into account, among other things, such
Borrower’s right of contribution and indemnification from each other Borrower
under Section 9.23.

 

(h)    To the extent that any Borrower shall make a payment under this Section
9.23 of all or any of the Obligations (other than Loans made to that Borrower
for which it is primarily liable) (a “Guarantor Payment”) that, taking into
account all other Guarantor Payments then previously or concurrently made by any
other Borrower, exceeds the amount that such Borrower would otherwise have paid
if each Borrower had paid the aggregate Obligations satisfied by such Guarantor
Payment in the same proportion that such Borrower’s “Allocable Amount” (as
defined below) (as determined immediately prior to such Guarantor Payment) bore
to the aggregate Allocable Amounts of each of the Borrowers as determined
immediately prior to the making of such Guarantor Payment, then, following
indefeasible payment in full in cash of the Obligations and termination of the
Commitments, such Borrower shall be entitled to receive contribution and
indemnification payments from, and be reimbursed by, each other Borrower for the

 

21



--------------------------------------------------------------------------------

amount of such excess, pro rata based upon their respective Allocable Amounts in
effect immediately prior to such Guarantor Payment.

 

(i)    As of any date of determination, the “Allocable Amount” of any Borrower
shall be equal to the maximum amount of the claim that could then be recovered
from such Borrower under this Section 12 without rendering such claim voidable
or avoidable under Section 548 of Chapter 11 of the Bankruptcy Code or under any
applicable state Uniform Fraudulent Transfer Act, Uniform Fraudulent Conveyance
Act or similar statute or common law.

 

(j)    This Section 9.23 is intended only to define the relative rights of
Borrowers and nothing set forth in this Section 9.23 is intended to or shall
impair the obligations of Borrowers, jointly and severally, to pay any amounts
as and when the same shall become due and payable in accordance with the terms
of this Agreement, including Section 9.23. Nothing contained in this Section
9.23 shall limit the liability of any Borrower to pay the Loans made directly or
indirectly to that Borrower and accrued interest, fees and expenses with respect
thereto for which such Borrower shall be primarily liable.

 

(k)    The parties hereto acknowledge that the rights of contribution and
indemnification hereunder shall constitute assets of the Borrower to which such
contribution and indemnification is owing.

 

(l)    The rights of the indemnifying Borrowers against other Credit Parties
under this Section 9.23 shall be exercisable upon the full and indefeasible
payment of the Obligations and the termination of the commitments of Lender
hereunder.”

 

(m)    The liability of Borrowers under this Section 9.23 is in addition to and
shall be cumulative with all liabilities of each Borrower to Lender under this
Agreement and the other Loan Documents to which such Borrower is a party or in
respect of any Obligations or obligation of the other Borrower, without any
limitation as to amount, unless the instrument or agreement evidencing or
creating such other liability specifically provides to the contrary.”

 

Section 5.    Fees and Costs.

 

(a)    In consideration of Lender’s agreement to enter into this Amendment and
the Amended and Restated Secured Term Note (the “Amended and Restated Secured
Term Note”), Borrower, jointly and severally, unconditionally agrees to pay to
Lender a commitment fee (the “Fee”) equal to Three Hundred Twelve Thousand Five
Hundred and No/100 Dollars ($312,500.00), which Fee shall (i) be due and payable
by Borrower on the date of the execution and delivery of this Amendment and Term
Note Amendment by Borrower and shall be non-refundable when paid, and

 

22



--------------------------------------------------------------------------------

(ii) constitute a portion of the Obligations evidenced by the Note and secured
by the Loan Agreement and other Loan Documents.

 

(b)    In addition to the Fee, Borrower, jointly and severally, agrees to
reimburse Lender for all costs of Lender incurred in connection with the
preparation of this Amendment, including the reasonable document preparation
fees of Lender’s in-house counsel; provided that the total amount of legal fees
to be reimbursed by Borrower in connection with the negotiation and
documentation of this Amendment, the Amended and Restated Secured Term Note and
related documents shall not exceed $15,000.

 

Section 6.    Enforceability. This Amendment constitutes the legal, valid and
binding obligation of Borrower, and is enforceable against Borrower in
accordance with its terms.

 

Section 7.    Effective Date. The obligation of Lender to enter into and perform
this Amendment is subject to satisfaction of all of the following conditions, to
Lender’s sole satisfaction (the date of satisfaction of all of the following
conditions to Lender’s sole satisfaction, the “Effective Date”):

 

(a)    Lender shall have received two (2) executed originals of this Amendment
duly executed by an authorized officer of each Borrower;

 

(b)    Lender shall have received one (1) executed original of the Fourth
Amendment to Revolving Credit Note, duly executed by an authorized officer of
each Borrower;

 

(c)    Lender shall have received updated Schedules to the Loan Agreement, which
updated Schedules shall be satisfactory to Lender;

 

(d)    Lender shall have received payment in full of the Fee;

 

(e)    Lender shall have received one (1) executed original of the Amended and
Restated Secured Term Note, duly executed by an authorized officer of each
Borrower;

 

(f)    Lender shall be satisfied that it has a perfected first priority security
interest in the Collateral, with only such exceptions thereto as shall have been
approved by it;

 

(g)    there shall have occurred and be continuing no Event of Default and no
event which, with the giving of notice or lapse of time or both, could
constitute an Event of Default; and

 

(h)    Borrower shall have provided Lender with resolutions of the Board of
Directors, members or partners, as the case may be, of each Borrower,
authorizing the execution, delivery and performance of this Amendment, the
Fourth Amendment to Revolving Credit Note and the Amended and Restated Secured
Term Note and otherwise in such form as shall be reasonably satisfactory to
Lender.

 

23



--------------------------------------------------------------------------------

The obligations of Lender are further conditioned on Borrowers’ agreement, by
its signature below as such, to execute and deliver to Lender, by the date that
is no later than twenty (20) days following the date of this Amendment, a
Copyright Security Agreement, in form and substance reasonably satisfactory to
Lender, for filing by Lender with the U.S. Copyright Office to enable Lender to
perfect Lender’s lien on and security interest in Borrowers’ registered
copyrights, including the proceeds thereof. The failure of Borrowers to have
executed and delivered such Copyright Security Agreement to Lender as and when
required hereunder shall render Lender’s consent to this Amendment void ab
initio, and shall constitute an immediate and automatic Event of Default under
the Loan Agreement, without notice or further action by Lender.

 

Section 8.    No Novation. This Amendment (together with any other document
executed in connection herewith) is not intended to be, nor shall it be
construed as, a novation of the Loan Agreement.

 

Section 9.    Reference to the Effect on the Loan Agreement.

 

(a)    Upon the effectiveness of this Amendment, each reference in the Loan
Agreement to “this Agreement,” “hereunder,” “hereof,” “herein” or words of
similar import shall mean and be a reference to the Loan Agreement as amended by
this Amendment.

 

(b)    Except as specifically amended above, the Loan Agreement, and all other
Loan Documents, shall remain in full force and effect, and are hereby ratified
and confirmed.

 

(c)    The execution, delivery and effectiveness of this Amendment shall not,
except as expressly provided in this Amendment, operate as a waiver of any
right, power or remedy of Lender, nor constitute a waiver of any provision of
the Loan Agreement, or any other documents, instruments and agreements executed
or delivered in connection with the Loan Agreement.

 

Section 10.    Governing Law. This Amendment shall be governed by and construed
in accordance with the laws of the State of Maryland without regard to any
otherwise applicable conflicts of laws principles thereof.

 

Section 11.    Headings. Section headings in this Amendment are included for
convenience of reference only and shall not constitute a part of this Amendment
for any other purpose.

 

Section 12.    Counterparts. This Amendment may be executed in any number of
counterparts (and by facsimile), each of which shall be deemed an original, but
all of which taken together shall constitute one and the same instrument.

 

24



--------------------------------------------------------------------------------

[SIGNATURES FOLLOW]

 

25



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, intending to be legally bound, and intending that this
Amendment No. 4 to Loan and Security Agreement constitutes an instrument
executed under seal, the parties have caused this Amendment No. 4 to Loan and
Security Agreement to be executed under seal as of the date first above written.

 

LENDER:

HELLER HEALTHCARE FINANCE, INC.,

a Delaware corporation

 

 

By:

 

 

--------------------------------------------------------------------------------

Name:

 

Brett Robinson

Title:

 

Vice President

 

BORROWER:

THE TRIZETTO GROUP, INC.,

a Delaware corporation

 

 

By:

 

 

--------------------------------------------------------------------------------

Name:

 

Michael J. Sunderland

Title:

 

Chief Financial Officer/Secretary

 

CREATIVE BUSINESS SOLUTIONS, INC.,

a Texas corporation

 

 

By:

 

 

--------------------------------------------------------------------------------

Name:

 

Michael J. Sunderland

Title:

 

Chief Financial Officer/Secretary

 

 

[SIGNATURES CONTINUED ON FOLLOWING PAGE]

 

26



--------------------------------------------------------------------------------

 

FINSERV HEALTH CARE SYSTEMS, INC.,

a New York corporation

 

 

By:

 

 

--------------------------------------------------------------------------------

Name:

 

Michael J. Sunderland

Title:

 

Chief Financial Officer/Secretary

 

HEALTHCARE MEDIA ENTERPRISES, INC.,

a Delaware corporation

 

 

By:

 

 

--------------------------------------------------------------------------------

Name:

 

Michael J. Sunderland

Title:

 

Chief Financial Officer/Secretary

 

HEALTHWEB, INC., a Delaware corporation

 

 

 

By:

 

 

--------------------------------------------------------------------------------

Name:

 

Michael J. Sunderland

Title:

 

Chief Financial Officer/Secretary

 

MARGOLIS HEALTH ENTERPRISES, INC.,

a California corporation

 

 

By:

 

 

--------------------------------------------------------------------------------

Name:

 

Michael J. Sunderland

Title:

 

Chief Financial Officer/Secretary

 

 

[SIGNATURES CONTINUED ON FOLLOWING PAGE]

 

27



--------------------------------------------------------------------------------

 

NOVALIS CORPORATION,

a Delaware corporation

 

 

By:

 

 

--------------------------------------------------------------------------------

Name:

 

Michael J. Sunderland

Title:

 

Chief Financial Officer/Secretary

 

TRIZETTO APPLICATION SERVICES, INC.,

a Colorado corporation

 

 

By:

 

 

--------------------------------------------------------------------------------

Name:

 

Michael J. Sunderland

Title:

 

Chief Financial Officer/Secretary

 

DIGITAL INSURANCE SYSTEMS CORPORATION,

an Ohio corporation

 

 

By:

 

 

--------------------------------------------------------------------------------

Name:

 

Michael J. Sunderland

Title:

 

Chief Financial Officer/Secretary

 

HEALTH NETWORKS OF AMERICA, INC.,

a Maryland corporation

 

 

By:

 

 

--------------------------------------------------------------------------------

Name:

 

Michael J. Sunderland

Title:

 

Chief Financial Officer/Secretary

 

[SIGNATURES CONTINUED ON FOLLOWING PAGE]

 

28



--------------------------------------------------------------------------------

 

NOVALIS DEVELOPMENT CORPORATION,

a Delaware corporation

 

 

By:

 

 

--------------------------------------------------------------------------------

Name:

 

Michael J. Sunderland

Title:

 

Chief Financial Officer/Secretary

 

NOVALIS DEVELOPMENT & LICENSING CORPORATION,

an Indiana corporation

 

 

By:

 

 

--------------------------------------------------------------------------------

Name:

 

Michael J. Sunderland

Title:

 

Chief Financial Officer/Secretary

 

NOVALIS SERVICES CORPORATION

a Delaware corporation

 

 

By:

 

 

--------------------------------------------------------------------------------

Name:

 

Michael J. Sunderland

Title:

 

Chief Financial Officer/Secretary

 

ERISCO, INC., a New York corporation

 

 

 

By:

 

 

--------------------------------------------------------------------------------

Name:

 

Michael J. Sunderland

Title:

 

Chief Financial Officer/Secretary

 

[SIGNATURES CONTINUED ON FOLLOWING PAGE]

 

29



--------------------------------------------------------------------------------

 

RESOURCE INFORMATION MANAGEMENT SYSTEMS, INC., an Illinois corporation

 

 

 

By:

 

 

--------------------------------------------------------------------------------

Name:

 

Michael J. Sunderland

Title:

 

Chief Financial Officer/Secretary

 

WINTHROP FINANCIAL GROUP, INC.,

an Illinois corporation

 

 

By:

 

 

--------------------------------------------------------------------------------

Name:

 

Michael J. Sunderland

Title:

 

Chief Financial Officer/Secretary

 

OPTION SERVICES GROUP, INC.,

an Illinois corporation

 

 

By:

 

 

--------------------------------------------------------------------------------

Name:

 

Michael J. Sunderland

Title:

 

Chief Financial Officer/Secretary

 

INFOTRUST COMPANY,

an Illinois corporation

 

 

By:

 

 

--------------------------------------------------------------------------------

Name:

 

Michael J. Sunderland

Title:

 

Chief Financial Officer/Secretary

 

30